DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "approximately" in claims 26 and 33 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of approximately the same rate are not clearly defined in the specification nor the claims.
The claims are indefinite because claim 23 recites the limitation "a distance d" in line 2 and “a distance d” line 3 it is unclear if this is meant to be the same distance d.  In the event that Applicant intends the “distance d” in line 3 to be the same it should refer back to the distance d recited in line 2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22, 24-25 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ooishi (US 20030003228 A1).
Regarding claims 22, 24 Ooishi discloses a deposition system (Fig 1) for depositing silica particles onto a starting rod (1), or workpiece, comprising:
a first set of chemical deposition burners (for example burners A and B) capable of depositing silica particles onto a first portion of the workpiece, the first set of burners having a first burner (A) and second burner (B);
a second set of chemical deposition burners (for example burners A and B) capable of depositing silica particles onto a second portion of the workpiece, the second set of burners having a third burner (C) and a fourth burner (D); and
Ooishi discloses a rotating starting rod thus the rod is necessarily mounted for rotation, the mount (not shown) is a lathe for holding the workpiece and for rotating the workpiece relative to the first set of burners and second set of burners ([0013], claim 1 “a rotating starting rod”);
wherein the first and second portions of the workpiece overlap each other at an overlap segment onto which one burner from each set substantially deposits silica particles, and

The overlap portion of claim 22 is described as “an overlap segment onto which one burner from each set substantially deposits silica particles” thus where claim 22 is directed to a system and the overlap does not require any burners in a given location at a given time, Ooishi is considered to meet all of the structural limitations of claim 22.
Regarding claim 24, Ooishi discloses a length of a workpiece being greater than 80 cm (at least [0041] and the two outer burners set at a distance of 150 mm

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ooishi (US 20030003228 A1) as applied to above.
Regarding claims 23, 25, and 28, Ooishi does not specifically disclose the overlap segment being 3 times the distance between burners in a given set, however Ooishi discloses that overlap areas of deposition layers may be elongated without reducing the number of burners [0039]. Ooishi specifically solves the issue of consistent deposition of glass particles by manufacturing said system such that the interval between any two adjacent burners, or burners within a given set, arranged to be shorter than the interval between any movement any two of intermediate burners other than two burners located at the both ends [at least [0018], Abstract [0001] Fig 5-6].
Further regarding claim 23, Ooishi discloses the interval between any two burners preferably being smaller than 1 but not smaller than .2 times the interval between any two of the intermediate burners located at each end [0019]-[0020].
The system of Ooishi is capable of a longitudinal path in either direction, each being one direction.  The system is capable of carrying out the claimed traverse of the overlap and Ooishi shows this overlap.  Furthermore, because the turn-back positions are set (see at least [0031]-[0032]) it is clear that they may be set to any point shown in Fig 1 and other embodiments described in Fig. 5-6.  Where 
Furthermore, the prior art element performs the identical function of manufacturing an optical fiber preform with two sets of burners wherein the prior art takes into account the spacing of the burners within sets and the overlap of the burner deposition for creating areas of higher deposition, or thickness, within the optical fiber preform as specified by the ratios and distances of claim 23, thus is clear to one of ordinary skill in the art the system of Ooishi carries out the function of creating an optical fiber preform with at least two burner sets (comprising multiple burners within each set) on a rotating lathe in substantially the same way as the claim, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000).  The system of Ooishi is considered equivalent and capable of performing the deposition distances of claims 23 and 25.
Regarding claim 27, Ooishi suggests depositing glass soot particles and never suggests more than one source thus one of ordinary skill in the art would expect the soot to be from a common source. 

Additionally, claims 22-34 may be rejected over Fig 4 of Ooishi which discloses a large sized optical preform with a plurality of synthesizing burners (7) arranged at predetermined intervals opposite a starting rod (1) moved relatively to the rod to deposit soot wherein the burner interval is set to enhance efficiency of deposition of particles and reduce fluctuation in diameter [0002]-[0004].  Given the claims the broadest reasonable interpretation in view of the specification all the burners of Fig 4, may be interpreted to have any multiple of burner arrays.
system disclosed in Fig 4 of Ooishi is capable of carrying out the functional limitations of claims 22-34, wherein any burners may be considered a set and nothing in the claim language of claims 22-34 prohibits additionally placed burners in between sets.  Furthermore, the claim language,
“wherein the first and second portions of the workpiece overlap each other at an overlap segment onto which one burner from each set substantially deposits silica particles”
Defines the overlap segment specifically by a functional limitation of depositing particles thus the system of Ooishi creates said overlap.
In [0035] Ooishi also states.
Alternatively, it is convenient to use an apparatus in which burners can be moved and set at any desirable positions.

Specifically regarding claim 29, the same principle immediately above applies regarding Fig 4.  Furthermore, Ooishi suggests adding and additional row of burners (at least [0030] and [0037] Fig 2b, Fig 5-6) or [0011], [0013] and [0018]-[0019] Ooishi states “any two burners” thus the concept of the distance necessary between any two immediate burners is non limiting to only two arrays of burners.
Thus it would be obvious to one of ordinary skill in the art to move the burners to desirable positions of intervals to achieve the desired goal of Ooishi of causing no interference between flames of the burners and that overlapping deposition not be too great [0034] such that the deposition of the preform be efficient and without diameter fluctuation as taught by Ooishi [0004].  The number of burner arrays and spacing of the presently claimed invention does not appear to provide any unexpected results. See MPEP 716.02(d)
Specifically regarding the burners streaming soot at “approximately the same rate in claims 26 and 33, Ooishi discloses the outer burners may have a smaller feed rate of the glass material to reduce diameter [0037]-[0038] however does not require it and  suggests that the feed rate may be adjusted 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2002220235 machine translation provided herein –
In this example, four burners A to D are arranged in a row in opposition to the starting rod 1 and relatively vertically reciprocated by the burner interval to produce the glass particulate deposit body 6. The upper figure shows the prior art that is the standard for arranging burners at equal intervals, and the lower figure shows that the distance between the burners at both ends and the burners adjacent to them (intermediate burners) is shorter than the distance between the intermediate burners. According to the method of the present invention. And CCD camera to measure and control diameter 

US 20020062666 A1 “large” optical fiber wherein burner interval is set to achieve substantially equal distance (between adjacent burners)= high efficiency [0005], method where reciprocal movement is set twice burner interval or shorter[0017], multiple burners suggested - try arrays of multiple burners

US 6789401 B1- computer configured to translate burner

US 6366353 B1- thickness analysis connected to controller/computer for controlling burner

US 20150360992 A1- overlap of two burner sets

US 20120279259 A1- control rate of deposition between burners, suggest sets



US 20050199014 A1 control spacing between burners 

US 2006008147 burner interval shorter than the minimum movement distance of turn-back location [0031]-[0033], [0033] indicates 4*A

US 5211732 same as Fig 4 of Ooishi with discussion of L vs. D and computer controlled

US 5116400 burner array air flow in area between burner arrays is controlled for uniform diameter 

US 4378985 A distance between burners (Fig 3-4, Col 6) to control thermophoresis (known to one of ordinary skill in art)

US 20040244426 A1 control thermophoresis (equation provided) and same interpretation as Fig 4 of Ooishi

US 20030070450 A1, US 20020073737 A1 burner array, burner spacing- to achieve glass particles tend to flow towards direction where glass particles layer is thinner.  Avoid variation in diameter


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741